DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 24, 26 – 28, 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 20 recites the limitation "said textured surface" in line 11 (step b).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 7, 8, 14 – 18, 20, 21, 26, 31 – 33 and 35 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) in view of  Wang et al. (US 2006/0146099 A1; “Wang”).
Regarding claims 1 and 20, Bahadur teaches an electrowetting-based system structure and associated method for transporting and manipulating droplets (device 200; ¶¶13 – 25; figure 2) comprising:
an array comprising (i) a first plurality of electrodes (203A), (ii) a second plurality of electrodes (203B) (the device comprises a plurality of  independently actuated electrodes along the length of the channel (e.g., fixed spacing 202) of the device; ¶15), (iv) a dielectric (e.g., dielectric layer 205B) disposed over said first plurality of electrodes (electrode 203A) and said second plurality of electrodes (electrode 203B), and (v) a liquid layer (e.g., hydrophobic layer 206B (¶18) comprising an oil liquid layer (an oil-infused textured surface; ¶25)) disposed over 
a controller operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer (e.g., ¶¶14, 15, 19, 23 and 25).
Bahadur does not specifically teach wherein the (iii) coating is filling in gaps between adjacent electrodes of the first plurality of electrodes and second plurality of electrodes.
Wang teaches a related electrowetting-based apparatus comprising electrodes 102 and 104 having a coating (dielectric 106) that fills in the gap between the electrodes (¶22; figure 1). As evidenced by Wang, this alternative electrode configuration would have been considered well known in the art to a person of ordinary skill in the art. This electrode configuration would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 2, Bahadur teaches wherein said electric field is between a subset of electrodes of said first plurality of electrodes, a subset of electrodes of said second plurality of electrodes, or between said first plurality of electrodes and said second plurality of electrodes (¶15; figure 2).
Regarding claim 7, Bahadur teaches that the liquid layer comprises one or more paths (¶¶15 and 21; figures 2 and 3B).
Regarding claim 8, Bahadur teaches wherein said surface of said liquid layer is configured to support an additional droplet (e.g., figure3B).

Regarding claim 16, Bahadur teaches wherein said first plurality of electrodes and said second plurality of electrodes are coplanar (¶15; figure 2).
Regarding claim 17, Bahadur teaches wherein said first plurality of electrodes and said second plurality of electrodes are non-coplanar (e.g., the use of  ground electrodes 204; ¶15; figures 2 and 3B).
Regarding claim 18, Bahadur teaches  that the device further comprises a temperature control station (e.g., for heating; ¶3).
Regarding claim 26, Bahadur teaches the method of claim 20, further comprising, during or subsequent to (b), introducing an additional droplet comprising one or more additional samples over said surface (¶¶13, 14, 23 and 25).
Regarding claim 31, Bahadur does not specifically teach the method of claim 20, further comprising replenishing said liquid layer. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Replenishing the liquid layer during use or between sample operations would have been obvious to a person of ordinary skill in the art in order to maintain the operation of the device and to prevent cross-contamination of samples processed.
Regarding claim 32, Bahadur teaches wherein the liquid layer (e.g., oil 206B) comprises an upper surface, and wherein said upper surface of the liquid layer, the droplet (207) and a gas 
Regarding claims 35 and 36, Bahadur teaches that the liquid layer (e.g., oil 206B) and dielectric (205A and 205B) form an electrical barrier between the first and second plurality of electrodes (e.g., electrodes 203A, 203B and 204; ¶¶15, 16 and 21; figures 2 and 3B).
Regarding claim 37, Wang teaches that the coating comprises a photoresist or dielectric (¶22).
Regarding claim 38, Wang teaches that the coating comprises a photoresist which are typically applied as a liquid (¶22).
Regarding claim 39, the recitation that the droplet comprises a  biological sample is a statement of intended use or manner of operation, that is not given patentable weight to the apparatus claim. This claim does not further limit or define the claimed apparatus structure itself.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
2.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) and Wang et al. (US 2006/0146099 A1; “Wang”), and further in view of  Wu (US 2019/0329259; “Wu”).

Regarding claim 19, Bahadur does not specifically teach the system of claim 1, wherein said dielectric has a thickness of at least 25 nanometers or at most 100 µm. However, Wu teaches a related apparatus comprising a dielectric layer thickness from 1 nm to 100 µm (¶43). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein said dielectric has a thickness of at least 25 nanometers or at most 100 µm.
3.	Claims 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) and Wang et al. (US 2006/0146099 A1; “Wang”), and further in view of  Faris et al. (US 2003/0047688; “Faris”).
Regarding claims 12, 22 and 23, Bahadur does not specifically teach the system of claim 1,  further comprising a light source operatively coupled to said controller, wherein said controller is configured to alter said wetting characteristic of said surface by directing said light source to apply light (i.e., a light field) to said array. However, Faris does teach light-driven motion of liquids on a photoresponsive surface for a related apparatus (¶¶13 and 17; abstract). The motivation to include this means of sample liquid transport would be to enable increased .
4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 2017/0074603 A1; “Bahadur”) and Wang et al. (US 2006/0146099 A1; “Wang”), and further in view of  Bort et al. (US 2014/0161686; “Bort”).
Regarding claim 13,   Bahadur does not specifically teach the system of claim 1, further comprising one or more dispensers configured to dispense or remove said droplet to or from said surface. However, Bort teaches a dispensing apparatus for a related microfluidic device (¶74). The motivation to include a dispenser with the Wang apparatus would have been to enable sample loading onto the apparatus. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art to provide one or more dispensers configured to dispense or remove said droplet to or from said surface.
5.	Claims 1, 20, 24, 26 – 28, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Velev (US 2004/0211659 A1; “Velev”) in view of  Wang et al. (US 2006/0146099 A1; “Wang”).
Regarding claims 1 and 20, Velev teaches an apparatus (¶¶25 – 28; figures 1A and 4), and an associated method of using the apparatus for processing a sample, wherein the apparatus is comprising:

a controller (controller 74; ¶36; figure 4) operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer.
Velev does not specifically teach (iii) a coating filling in gaps between adjacent electrodes of said first plurality of electrodes and said second plurality of electrodes and (iv) a dielectric disposed over said first plurality of electrodes and said second plurality of electrodes, and wherein said liquid layer comprises a liquid that has a wetting affinity characteristic for said dielectric.
Wang teaches a related electrowetting-based apparatus comprising electrodes 102 and 104 having a coating (dielectric 106) that is disposed over and fills in the gaps between the electrodes (¶22; figure 1). As evidenced by Wang, this alternative electrode configuration would have been considered well known in the art to a person of ordinary skill in the art. This electrode configuration would have been considered to be suitable and predictable to a person of ordinary KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Velev teaches the same liquid layer composition as claimed (e.g., ¶26). Therefore, it is implicit that the liquid layer would comprise a liquid that has a wetting affinity characteristic for the dielectric material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claims 24 and 39, Velev teaches that the droplets can contain biological samples including proteins and DNA (¶¶26 and 28).
Regarding claim 26, Velev teaches that additional or multiple droplets can be introduced and manipulated (¶¶28 and 40).
Regarding claim 27, Velev teaches that droplets can be combined or merged (¶¶28 and 40).
Regarding claim 28, Velev teaches that droplets can be separated or split (¶¶28 and 40).
Regarding claim 40, Velev teaches the use of an array of electrodes that provide for droplet motion in at least two directions (e.g., ¶¶29, 33 and 40).
6.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0146099 A1; “Wang”) in view of  Velev (US 2004/0211659 A1; “Velev”).
Regarding claims 1 and 20, Wang teaches an apparatus and an associated method of using the apparatus for processing a sample, wherein the apparatus is comprising:

a controller (e.g., computer 704; ¶31; figure 7) operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to thereby induce said droplet to motion along said surface of  the array.
Wang does not specifically teach (v) a liquid layer disposed over said dielectric, wherein said liquid layer is configured to support a droplet on a surface of said liquid layer, comprising said sample, and wherein said liquid layer comprises a liquid that has a wetting affinity characteristic for said dielectric, wherein said liquid is immiscible with said droplet, wherein said first plurality of electrodes and said second plurality of electrodes are configured to supply an electric field to induce said droplet to motion along a surface of said liquid layer; and
a controller operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer.

an array comprising (i) a first plurality of electrodes (14A-F; ¶25;  figure 1A), (ii) a second plurality of electrodes (e.g., two-dimensional arrays of individually addressable electrodes; ¶¶29, 33 and 40), and (v) a liquid layer (fluid 16 (oil); ¶25) disposed over said electrodes, wherein said liquid layer is configured to support a droplet (droplets 12; ¶25) on a surface of said liquid layer, comprising said sample (¶26), and wherein said liquid is immiscible with said droplet, wherein said first plurality of electrodes and said second plurality of electrodes are configured to supply an electric field to induce said droplet to motion along a surface of said liquid layer; and
a controller (controller 74; ¶36; figure 4) operatively coupled to said first plurality of electrodes and said second plurality of electrodes, wherein said controller is configured to direct at least a subset of said first plurality of electrodes and said second plurality of electrodes to supply an electric field to alter a wetting characteristic of said surface of said liquid layer, to thereby induce said droplet to motion along said surface of said liquid layer.
Velev teaches various benefits of using their configuration including that droplets can be transported without contacting solid surfaces. Surface fouling, evaporation, chip contamination, power dissipation and heating can be reduced (¶9). Consequently, as evidenced by Velev, this alternative electrode configuration would have been considered well known in the art to a person of ordinary skill in the art. This electrode configuration would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decided that a claim can be proved obvious merely KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 Id. at 1731. 
Velev teaches the same liquid layer composition as claimed (e.g., ¶26). Therefore, it is implicit that the liquid layer would comprise a liquid that has a wetting affinity characteristic for the dielectric material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Furthermore regarding claim 20, Velev teaches various droplet operations including introducing the droplets onto the apparatus, processing droplets, i.e., combining and separating droplets (¶40) and transporting droplets (e.g., ¶¶26 – 28 and 40). Wang and Velev teaches all of the positively recited structure of the apparatus used in the method of claim 20 as claimed. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). It would have been obvious to implement the method of claim 20 using the same apparatus as taught by Wang and Velev, in order to facilitate effective sample processing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES

Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797